Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 14, 2016

The Court of Appeals hereby passes the following order

A17D0029. MONUMEDIA II, LLC v. CITY OF ATLANTA BOARD OF ZONING
    ADJUSTMENT et al..


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2014CV248601




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 14, 2016.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.